Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.

Allowable Subject Matter
Claims 26 and 27 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and accompanied by the subsequently mentioned terminal disclaimers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Regarding claim 1, Simon teaches or suggests a method implemented by a computing device, the method comprising: loading, in memory, data describing in real time an event, wherein a real time description of the event by the data includes a source location and a destination (1:22-29 4:55-65); and 
rendering, on a display, a visual metaphor representing the event, the visual metaphor having end points positioned at source and destination locations and the visual metaphor further connecting the end points positioned at the source and destination locations (4:55-65). 
Simon does not expressly disclose the data as streaming data.
Sikka teaches or suggests loading streaming data describing an event in real time (¶¶ 34, 37).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Simon’s method and Sikka’s streaming so the data are streaming data describing the event in real time.  A reason to do so would have been to quickly load large volumes of data.  
Simon does not expressly disclose the event corresponding to a transaction, the source location and a destination location are of the transaction; and the end points are positioned at the transaction's source and destination locations and the visual metaphor 
Lee teaches or suggests an event corresponding to a transaction (¶ 7).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Simon’s method, Sikka’s streaming, an Lee’s transaction so the event corresponds to a transaction, the real time description of the event by the streaming data includes a source location and a destination location of the transaction; and the visual metaphor has end points positioned at the transaction's source and destination locations and the visual metaphor further connects the end points positioned at the transaction's source and destination locations.  A reason to do so would have been to facilitate flight searching, booking, ticketing, or changing.  
Regarding claim 2, the aforementioned combination teaches or suggests the visual metaphor is a spatially adaptive arc connecting the end points positioned at the transaction's source and destination locations.  (Simon 4:55-58, Lee figs. 2-3)  The teachings and suggestions of the references are combined to provide an alternative display that is more eye pleasing.
Regarding claim 3, the aforementioned combination teaches or suggests loading, in the memory, additional streaming data describing a plurality of additional events corresponding to additional transactions wherein real time descriptions of the plurality of additional events by the additional streaming data include (Simon 4:55-58, Sikka ¶¶ 34, 37 Lee ¶¶ 23-24).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.

Regarding claim 7, the aforementioned combination teaches or suggests the rendered visual metaphor and the additional visual metaphors are spatially adaptive arcs between the source and destination locations (Lee, figs. 2-3).  The teachings and suggestions of the references are combined for the same reason as explained for claim 2.  
Regarding claim 8, the aforementioned combination teaches or suggests clustering at least a subset of the spatially adaptive arcs between the source and destination locations (Lee, figs. 2-3).  The teachings and suggestions of the references are combined for the same reason as explained for claim 2.  
Regarding claim 21, the aforementioned combination teaches or suggests the streaming data further describes a plurality of additional events including describing, for each event of the plurality of additional events, a respective source location and a respective destination location; and the visual metaphor representing the event is rendered in connection with rendering visual metaphors representing the plurality of additional events  (Simon 1:22-29 4:55-65 Lee, ¶¶ 26 Sikka ¶¶ 34, 37).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.

Regarding claim 23, the aforementioned combination teaches or suggests the distance corresponds to a distance on a map between the source and destination locations (Lee, figs. 2-3).  The teachings and suggestions of the references are combined for the same reason as explained for claim 2.
Regarding claims 10, 12, 15, 19-20, and 25 the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis, including a system comprising: one or more processors of a machine; and a machine-readable medium storing instructions that, when executed by the one or more processors, cause the machine to perform the aforementioned operations.  (Simon 3:25-47 Sikka claims 11 and 20).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.

Claim 9 is rejected as being unpatentable over US 7885733 (Simon) in view of US 20130307843 (Sikka) further in view of US 20060129437 (Lee) and US 20100238176 (Guo).
Simon does not expressly disclose animating the visual metaphor based on the streaming data by changing opacity of at least one portion of the visual metaphor between the end points positioned at the source location and the destination location such that the opacity of the at least one portion is different at a first time from the opacity of the at least one portion at a second time.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Simon’s method, Sikka’s streaming, an Lee’s transaction, and Guo’s animation to animate the visual metaphor based on the streaming data by changing opacity of at least one portion of the visual metaphor between the end points positioned at the source location and the destination location such that the opacity of the at least one portion is different at a first time from the opacity of the at least one portion at a second time.  A reason to do so would have been to draw a viewer’s attention to the metaphor.

Claim 24 is rejected as being unpatentable over US 7885733 (Simon) in view of US 20130307843 (Sikka) further in view of US 20060129437 (Lee) and US 5751931 (Cox). 
Simon teaches or suggests a virtual 3D view (1:23-26).
Simon does not expressly disclose the map is a virtual 3D globe.
Cox teaches or suggests mapping onto a virtual 3D globe (figs. 3, 9, 11).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Simon’s method, Sikka’s streaming, an Lee’s transaction, and Cox’s globe to embody the map as a virtual 3D globe.  A reason to do so would have been to reduce visual clutter.

Claim 28 is rejected as being unpatentable over US 7885733 (Simon) in view of US 20130307843 (Sikka) further in view of US 20060129437 (Lee) and US 20140281017 (Apte) and US 20030115340 (Sagula). 
Simon does not expressly disclose rendering the visual metaphor on the display is based on an amount of jitter of the streaming data, the amount of jitter determined based on a most recent timestamp of the event.
Apte teaches or suggests rendering a visual metaphor on a display is based on an amount of jitter of streaming data.  (¶ 47)
Sagula teaches or suggests an amount of jitter is determined based on a most recent timestamp of an event.  (¶ 65)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Simon’s method, Sikka’s streaming, an Lee’s transaction, Apte’s and Sagulas’ bases so rendering the visual metaphor on the display is based on an amount of jitter of the streaming data, the amount of jitter determined based on a most recent timestamp of the event.  A reason to do so would have been to mitigate jitter.

Response to Arguments
The arguments have been fully considered.  “It is respectfully submitted that neither the cited portions of Lee and Sikka, nor elsewhere in these references, discloses, teaches, or in any way suggests the subject matter of amended claim 1.”  

Double Patenting
A nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 9, 10, 12, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 14, 17, 19, 26, and 27, respectively, of US Patent 10542060, in view of US 20130307843 (Sikka).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 3, 9, 10 and 12, 18, 19, 26, and 27 are generic to most of what is recited in claims 14, 17, 1, 3, and 19 of the Patent.  
Instant application
Patent
1. A method implemented by a computing device, the method comprising: loading, in memory, streaming data describing an 


rendering, on a display by one or more hardware processors, a plurality of visual metaphors on a map using a visualization mathematical model, each visual metaphor representing an event from the plurality of events, the visualization mathematical model defining, for each visual metaphor, a spatial position and opacity of each point on the visual metaphor throughout a sliding time window, the rendering including: determining an amount of jitter of the streaming data based on a difference between a most recent timestamp of the event and an upper bound of the sliding time window; and selecting to increase, decrease, or retain a rate of change of 

14. A method comprising: loading, in memory, streaming data that describes a plurality of events, the streaming data including geospatial data that identifies a source location and a destination location corresponding to each event in the plurality of events; and
rendering, on the display, additional visual metaphors representing the plurality of additional events.
rendering, on a display by one or more hardware processors, a plurality of visual metaphors on a map using a visualization mathematical model, each visual metaphor representing an event from the plurality of events, the visualization mathematical model defining, for each visual metaphor, a spatial position and opacity of each point on the visual metaphor throughout a sliding time window, the rendering including: 

  17. The method of claim 15, wherein the animating of the movement of the arc comprises: increasing opacity of a section of the arc, the section initially being positioned at the source location; and moving the increased opacity section from the source location to the destination location while maintaining opacity of remaining sections of the arc.
27. The method as described in claim 1, further comprising defining, for each point on the visual metaphor and throughout a sliding time window, a spatial position and 

28. The method as described in claim 1, wherein rendering the visual metaphor on the display is based on an amount of jitter of the streaming data, the amount of jitter determined based on a most recent timestamp of the event.
14. [T]he rendering including: determining an amount of jitter of the streaming data based on a difference between a most recent timestamp of the event and an upper bound of the sliding time window; and selecting to increase, decrease, or retain a rate of change of the sliding time window based on the amount of jitter.


Claims 1, 3, and 19 of the Patent do not expressly disclose the data as describing the event in real time.
Sikka teaches or suggests loading streaming data describing an event in real time (¶¶ 34, 37).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine claims 1, 3, and 19 of the Patent and Sikka’s real time so the data describe the event in real time.  A reason to do so would have been to quickly load large volumes of data.  
Regarding claims 10 and 12, 18, 19, and 26, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Citation of Other Pertinent Prior Art


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/